PER CURIAM.
A person has no expectations of privacy in trash which he has bagged and placed on his property adjacent to an alley so that it may be picked up by the local trash collectors. Stone v. State, 402 So.2d 1330 (Fla. 1st DCA 1981); State v. Schultz, 388 So.2d 1326 (Fla. 4th DCA 1980).
Therefore the order under review suppressing evidence obtained as a result of a search warrant issued for the appellee’s premises after the discovery of contraband remnants in the appellee’s trash bags is reversed and remanded to the trial court for further proceedings.
Reversed and remanded.